DETAILED ACTION
Status of Claims
This is a non-final office action in response to the applicant’s arguments/remarks made in an amendment filed on 11/30/2021.
Claims 1, 6-8, 13-15, and 19-20 have been amended; claims 4-5, 11-12, and 17-18 have been canceled.
Claims 1-20 are currently pending; claims 1-3, 6-10, 13-16, and 19-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 11/30/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments/Remarks
Claim Objections:
The amended claims have overcome the claim objections, and the claim objections have been withdrawn.

35 U.S.C. § 112:
The amended claim 8 has overcome the 35 U.S.C. § 112(b) rejection, and the 35 U.S.C. § 112(b) rejection on claim 8 has been withdrawn.
Claims 5, 12, and 18 have been canceled; the 35 U.S.C. § 112(b) rejections on claims 5, 12, and 18 have been withdrawn. 
The amended claims 6-7, 13, and 19 do not overcome the 35 U.S.C. § 112(b) rejections, and the applicant has been advised to refer to the 35 U.S.C. § 112 section for more information.

35 U.S.C. § 101:
With respect to the office action on the 101 rejection, the applicant’s arguments have been fully considered but are not persuasive.
With respect to Step 2A Prong 1, the claims are directed to processing a transaction, which is an abstract idea. Specifically, the identified limitations are grouped within the “certain methods of organizing human activity” group of abstract ideas because the claims involve a series of steps of processing a transaction which is initiated by a sender or a customer. 

The applicant contends that the amended claims enable a traditional output of a UTXO-format blockchain transaction to include two values in one field thereby enabling the processing of both the transaction fee and the payment fee involved between the parties of the transaction without the need for a second transaction and a second output value, and the payment value of the UTXO can represent two values where the transaction fee is a percentage of the payment note value and the payment note value is the remainder. First, it is unclear whether one field of the transaction includes two values or only one value which can represent two values. Second, a regular blockchain transaction could include either both payment fee and transaction fee as inputs or only one UTXO as an input which includes the amount for the transaction fee in one transaction.
With respect to Step 2B based on 2019 Revised Patent Subject Matter Eligibility Guidance, the identified additional elements do not amount to significantly more than the judicial exception because they amount to nothing more than using the identified elements to automate and/or implement the abstract ideas (see MPEP 2106.05(I)(A)(f) & (h)). Hence, the claims are not patent eligible.

35 U.S.C. § 103:
ZINDER discloses determining that the source participant is associated with unspent output blockchain transactions that are linked to a sufficient quantity of the asset, and generating a blockchain transaction to transfer the ownership of the asset. One of ordinary skill in the art knows that a regular blockchain transaction includes inputs to consume UXTO from the sender’s account address and outputs to create UXTO to the recipient’s account address. ZINDER discloses generating a transaction for a transfer of an unspent transaction output of the sender (UTXOs) to an unspent transaction output of the recipient (UTXOr), wherein a value of UTXOs does not change when it is transferred to the UTXOr via the transaction (see Fig. 2C; paragraphs [0085]-[0089]). According to Fig. 2C, a blockchain transaction can transfer an unspent transaction output of the sender (UTXOs) as an input to an unspent transaction output of the recipient (UTXOr) as an output, wherein a value of UTXOs does not change when it is transferred to the UTXOr via the transaction.
Antonopoulos discloses including the payment fee along with the transaction fee in a blockchain transaction. (see pages 12-13 and page 120).
Packin discloses implementing a transaction fee for each transaction and calculating, via a trading logic, the transaction fee as a percentage of the amount of shares that are being transferred in the transaction (see paragraph [0066].) The applicant contends that the percentage is simply part of the value that is sent to a money manager and not included in a blockchain transaction. The examiner 
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 section.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 13-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claim 1 recites “store the payment note value with the transaction fee value as the percentage value in a field of the transaction,” and claims 8 and 15 recite “storing the payment note value with the transaction fee value as the percentage value in a field of the transaction.” What is unclear is the manner of storing the payment note value with 
Dependent claims 2-3, 6-7, 9-10, 13-14, 16, and 19-20 are rejected because they depend on the rejected independent claims 1, 8, and 15, respectively.
	Claim 6 recites “cause the processor to generate a termination transaction based on UTXOr and the transaction fee value,” and claims 13 and 19 recite “generating a termination transaction based on UTXOr and the transaction fee value.” It is unclear whether the UTXOr recited here is the same UTXOr recited in the independent claims, or any UTXOr. 
Claims 7, 14, and 20 are rejected because they depend on the rejected claims 6, 13, and 19, respectively.
	Claim 7 recites “cause the processor to credit the payment not value to the recipient and to retain the transaction fee value upon receipt of a confirmation of the committed termination transaction,” and claims 14 and 20 recite “crediting the payment node value to the recipient and retaining the transaction fee value upon receiving of a confirmation for the committed termination transaction.” First, there is insufficient antecedent basis for the phrase — “the committed termination transaction.” No step(s) is/are recited to commit the termination transaction. Second, the manner of crediting the payment note value to the recipient is unclear. In the Fig. 1 of the specification, the ledger/database of the blackchain is the only storage/database to store the asset 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-10, 13-16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-3 and 6-7 are directed to a system comprising a processor and a memory, claims 8-10 and 13-14 are directed to a method, and claims 15-16 and 19-20 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite processing a payment transaction. Specifically, the claims recite “connecting … configured to store digital assets of senders and recipients of funds; receiving from a sender … a message containing a payment note value and a recipient data, the message is serially encrypted; generating … based on the encrypted serially encrypted message, a transaction for a transfer of an unspent transaction output of the sender (UTXOs) to an unspent transaction output of the recipient (UTXOr), wherein a value of the UTXOs does not change when it is transferred to the UTXOr; generating a transaction fee value for processing the transaction … as a percentage value of the payment note value and store the payment note value with the transaction fee value as the percentage value in a field of the transaction; signing … the transaction 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of a consortium server, a processor, a memory, a blockchain, a blockchain network, and a plurality of routers, merely use a computer as a tool to perform an abstract idea. Specifically, the consortium server, the processor, the memory, the blockchain, the blockchain network, and the plurality of routers perform the steps or functions of connecting a ledger that has stored assets, receiving a payment request message, encrypting the message, generating a transaction, including a transaction fee, signing the transaction, and submitting the transaction. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a consortium server, a processor, a memory, a blockchain, a blockchain network, and a plurality of routers to perform the steps amount to nothing more than using a computer or processor to automate and/or implement the abstract idea of processing a payment transaction. As discussed above, taking the claim elements separately, the consortium server, the processor, the memory, the blockchain, the blockchain network, and the plurality of routers perform the steps or functions of connecting a ledger that has stored 
           Dependent claims 2-3, 6-7, 9-10, 13-14, 16, and 19-20 further describe the abstract idea of processing a payment transaction. Claims 2 and 9 further disclose the encrypted message; claims 3, 10, and 16 disclose submitting the transaction via a smart contract; claims 6-7, 13-14, and 19-20 disclose processing a termination transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are not patent eligible, either.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 3, 6-8, 10, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZINDER (US 20170005804 A1) in view of Antonopoulos (“Mastering Bitcoin,” December 2014), and further in view of Packin et al. (US 20200038761 A1) and Beaver et al. (US 7234059 B1).
Claims 1, 8, and 15:
ZINDER discloses the following:
a.	a processor of a consortium server. (See Fig.1 and paragraph [0050], “[d]igital asset repository computer system 600 includes computer processor [processor] 608 that executes or runs the micro-services application programming interface [API] 610 and user interface 612 [e.g., that generates and provides web pages or other user interface elements that may be rendered into the screens of FIGS. 7A-7H that may be shown on a user device, such as 614A and 614B].”)
b.	a memory storing one or more instructions that when executed by the processor. (See paragraph [0017], “[c]ertain example embodiments also relate to a method for operating an electronic resource tracking and storage computer system as described above, as well as computer program instructions that are embodied on a non-transitory storage medium”; Fig. 1; paragraph [0038]; and Fig. 8.)
c.	connect to a blockchain network configured to store digital assets of senders and recipients of funds. (See Fig. 1; paragraph [0038], “FIG. 1 illustrates a non-limiting example function block diagram of a computer-implemented digital 
d.	receive, from a sender, a message that contains a payment note value and a recipient data. (See Fig. 3A, paragraph [0093], “a user or system administrator with sufficient permission to act on behalf of a participant [e.g., investor A] provides user input to user device 614A or 614B, the user input indicating how many shares [or other quantity] are to be transferred and to whom [e.g., another participant] the shares are to be transferred to. In certain examples, the user also provides a price [e.g., a price per share or total price] that is associated with the transfer. In response to the provided user input, the user device 614A or 614B sends an electronic message to the digital asset repository computer system 600. The electronic message may include the destination participant [e.g., a unique identifier for the participant], the source participant [e.g., a unique identifier for the source participant], the asset [e.g., an asset identifier], and a quantity of the asset.”)
e.	generate, based on the received message, a transaction for a transfer of an unspent transaction output of the sender (UTXOs) to an unspent transaction output of the recipient (UTXOr), wherein a value of the UTXOs does not change when it is transferred to the UTXOr. (See Figs. 2B-2C; paragraphs 
f.	sign the transaction with a private key of an entity who generated the transaction. (See paragraph [0008]; paragraph [0014]; and paragraph [0046], “[t]o allocate shares from, for example, a company to an investor, an allocation blockchain transaction is generated with an input from the issuer address [e.g., the identifier of the company that ‘holds’ the shares]. This type of transaction is generated by a manager or transacting node. This transaction is then digitally signed by a private key held by the manager node. In certain examples, each manager node has a corresponding private key that is used to digitally sign such allocation transactions [e.g., between participants]”; and paragraph [0068]. These 
g.	and process the signed transaction via a blockchain of the blockchain network based on the payment note value. (See Fig. 1; paragraph [0008], “[t]he generated blockchain transaction is digitally signed with at least one private key that is associated with a blockchain resource identifier. The blockchain transaction is then sent to the blockchain for validation thereon”; paragraph [0014]; paragraph [0038]; paragraphs [0046]-[0048], “[o]nce the transaction is generated, submitted, and validated by the blockchain, then the quantity that is included with the transaction is effectively ‘held’ by the participant identifier that received the transaction [e.g. as an unspent output]”; paragraph [0068]; and paragraph [0099], “[t]he created blockchain transaction is then submitted, via blockchain services 616, to the blockchain 618 for validation.”)
ZINDER does not disclose the following:
the message is serially encrypted by a plurality of routers; 
the serially encrypted message;
generate a transaction fee value for processing the transaction via the bockchain network as a percentage value of the payment note value and store the payment note value with the transaction fee value as the percentage value in a field of the transaction; and
process the signed transaction via a blockchain of the blockchain network based on both the payment note value with the transaction fee values as the percentage value.
the message is serially encrypted by a plurality of routers and processing the serially encrypted message. (See col 4, lines 13-64, “[t]he group may be a domain, with optionally one or more members of the group being a domain. Preferably, anonymity of the sender of the message is maintained, including by causing the encrypted message to be transmitted over a network such that the recipient of the encrypted message receives no data concerning network routing of the encrypted message, most preferably via a network comprises employing onion routers, wherein the onion routers encrypt messages received by the onion routers with the public key of the recipient”; col 9, lines 24-33, “[u]pon receipt of a message, the TDR Receive Message Protocol is used to process the message: it is decrypted and validated and a revocation token is sent back through the onion router to the sending domain with the provided return reply envelope”; and col 12, lines 3-35.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER, to incorporate with the teachings of Beaver, and to encrypt the message by a plurality of routers and process the serially encrypted message, so that it provides relative anonymity for communications between the members and that the process will be made more secure.
The combination of ZINDER and Beaver discloses the claimed invention but does not explicitly disclose the following:
generate a transaction fee value for processing the transaction via the bockchain network as a percentage value of the payment note value and store 
process the signed transaction via a blockchain of the blockchain network based on both the payment note value with the transaction fee values as the percentage value.
Antonopoulos discloses the following:
a.	generate a transaction fee value for processing the transaction via the bockchain network and store the payment note value with the transaction fee value in a field of the transaction. (See Figure 1-4; pages 12-13; pages 120-121, “[m]ost transactions include transaction fees, which compensate the bitcoin miners for securing the network…. This section examines how transaction fees are included in a typical transaction. Most wallets calculate and include transaction fees automatically. However, if you are constructing transactions programmatically, or using a command line interface, you must manually account for and include these fees”; pages 177-178, “Bitcoin miners also earn fees from transactions. Every transaction may include a transaction fee, in the form of a surplus of bitcoin between the transaction’s inputs and outputs.”)
b.	process the signed transaction via a blockchain of the blockchain network based on both the payment note value with the transaction fee values. (See Figure 1-4; pages 12-13; pages 51-53; pages 120-121, pages 177-178, “Bitcoin miners also earn fees from transactions. Every transaction may include a transaction fee, in the form of a surplus of bitcoin between the transaction’s inputs and outputs”; and pages 182-183.)

The combination of ZINDER, Beaver, and Antonopoulos discloses the claimed invention but does not explicitly disclose a transaction fee value as a percentage value of the payment note value.
Packin discloses generating a transaction fee value as a percentage of the payment note value. (See paragraph [0066], “[i]n some implementations, the trading logic may implement a transaction fee which is charged on a per transaction basis for each transaction transferring one or more shares in entity from one user for another. In some implementations, the transaction fee may be a percentage of the entire amount of shares that is being transferred, in a transaction, from one user to another.” )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER, Beaver, and Antonopoulos, to incorporate with the teachings of Packin, and to generate a fee as a percentage of the payment amount, so that the transaction can be evenly distributed based on the transaction amount, and that the transactions with small amounts do not pay high transaction fees.

Claims 3, 10, and 16:
ZINDER in view of Beaver, Antonopoulos, and Packin discloses the limitations shown above.
ZINDER further discloses wherein the instruction are further to cause the processor to submit the transaction via a smart contract. (See Fig. 6 and paragraphs [0131]-[0132].)

Claims 6, 13, and 19:
ZINDER in view of Beaver, Antonopoulos, and Packin discloses the limitations shown above.
ZINDER discloses generating a transaction based on the UTXOr and submitting a transaction to the blockchain via a smart contract. (See paragraphs [0098]-[0099]; Fig. 6; and paragraphs [0131]-[0132].)
Antonopoulos discloses a blockchain transaction based on the UTXOr and the transaction fee value. (See pages 51-53; pages 120-121; and pages 177-178.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ZINDER, to incorporate with the teachings of Antonopoulos, and to generate a transaction for a blockchain based on the fee information, so that the transferring of the ownership of asset can be recorded.


Claims 7, 14, and 20:
ZINDER in view of Beaver, Antonopoulos, and Packin discloses the limitations shown above.
ZINDER discloses crediting the payment note value to the recipient upon satisfaction of specific conditions. (See paragraph [0131] and paragraph [0137].)
Antonopoulos discloses a confirmation of the committed transaction to the originator and retaining the transaction fee value. (See pages page 113; pages 120-121, and pages 177-178.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER, to incorporate with the teachings of Antonopoulos, and to retain the processing fee for a miner after the confirmation of the transaction is received, so that the miner who validated the transaction service can obtain the fee for a reward.
Claims 7, 14, and 20 recite “credit[ing] the payment note value to the recipient and to retain[ing] the transaction fee value upon receipt [receiving] of a confirmation of the committed termination transaction.” This is a contingent limitation. The broadest reasonable interpretation of a method (or process) claim with contingent limitations requires that only those steps must be performed, and that it does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2011.04 II.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ZINDER (US 20170005804 A1) in view of Antonopoulos (“Mastering Bitcoin,” December 2014) , Packin et al. (US 20200038761 A1), and Beaver et al. (US 7234059 B1), and further in view of  Clark et al. (US 20160253663 A1).
Claims 2 and 9:
ZINDER in view of Beaver, Antonopoulos, and Packin discloses the limitations shown above.
ZINDER further discloses that the message contains a hash of a public key of the sender. (See paragraph [0054] and paragraph [0093].)
Beaver discloses that a message is serially encrypted by a plurality of routers. (See col 4, lines 13-64 and col 12, lines 3-35.)
None of ZINDER, Beaver, Antonopoulos, and Packin explicitly discloses containing a public key of the sender in the message.
However, Clark discloses that the message contains a public key of the sender. (See Fig. 1; paragraphs [0040]-[0048]; and paragraph [0058].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER, Beaver, Antonopoulos, and Packin, to incorporate with the teachings of Clark, and to include the public key of the sender in the encrypted message, so as to identify the sender and facilitate the transaction process.



Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
SONG et al. (US 20180293576 A1) discloses a blockchain-based customer currency transaction system that provides a secure transaction service with regards to a customer currency defined based on a cryptocurrency of a blockchain.
CHANDRASEKHAR et al. (US 20170357966 A1) discloses a system and a method of submitting data captured in a transaction message to a blockchain, and of settling the payment transactions by using a proprietary, private blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.D./Examiner, Art Unit 3685 

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685